Exhibit 10.4
EXECUTION COPY




TERMINATION OF PROPERTY MANAGEMENT AND LEASING AGREEMENT


This Termination of Property Management and Leasing Agreement (this “Termination
Agreement”), dated as of February 10, 2017, is entered into by and among
Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation (“REIT I”),
Behringer Harvard Opportunity OP I, LP, a Texas limited partnership (“OP I”),
Behringer Harvard Opportunity Management Services, LLC, a Texas limited
liability company (“BHOMS”), Behringer Harvard Real Estate Services, LLC, a
Texas limited liability company (“BRES” and together with BHOMS, the “Manager”),
and Behringer Harvard Northpoint LP, a Delaware limited partnership (“BH
Northpoint”), Behringer Harvard Frisco Square LP, a Delaware limited partnership
(“BH Frisco Square”), Behringer Harvard Cordillera, LLC, a Delaware limited
liability company (“BH Cordillera”), Chase Park Plaza Hotel, LLC, a Delaware
limited liability company (“Chase Park”), and WCW Multifamily Holdings, LLC, a
Delaware limited liability company (“WCW”) (collectively, the “SPEs”), and,
solely with respect to Sections 6 through 11, Stratera Holdings, LLC (f/k/a
Behringer Harvard Holdings, LLC), a Delaware limited liability company
(“Stratera”). REIT I, and OP I together with the SPEs shall be called the
Company.


RECITALS


WHEREAS, the Company and the Manager are parties to that certain Third Amended
and Restated Property Management and Leasing Agreement, dated as of May 31, 2016
(the “Behringer Property Management Agreement”), pursuant to which the Manager
provides certain property management services to the Company;


WHEREAS, the Company and LSG-BH I Property Manager LLC, a Delaware limited
liability company (“Lightstone”), contemplate entering into a Property
Management and Leasing Agreement (the “Lightstone Property Management
Agreement”) on the date hereof that is intended to replace the Behringer
Property Management Agreement, subject to the termination of the Behringer
Property Management Agreement;
WHEREAS, the four loan tranches associated with the BH Frisco Square investment
of the Company (the “Frisco Property”) require consent from the lender to
terminate the Behringer Property Management Agreement and to enter into the
Lightstone Property Management Agreement, in both cases in respect of the Frisco
Property (the “Frisco Required Consent”);
WHEREAS, the loan associated with the BH Northpoint investment of the Company
(the “Northpoint Property”) requires consent from the lender to terminate the
Behringer Property Management Agreement and to enter into the Lightstone
Property Management Agreement, in both cases in respect of the Northpoint
Property (the “Northpoint Required Consent”);
WHEREAS, REIT I, OP I, BH Cordillera, Chase Park, WCW and Lightstone contemplate
entering into the Lightstone Property Management Agreement on the date hereof in
respect of all of the properties and investments currently managed by the
Manager under the Behringer Property Management Agreement other than the Frisco
Property and the Northpoint Property (the “Terminated Properties”), subject to
the termination of the Behringer Property Management Agreement;


2522968
EAST\140686742.1

--------------------------------------------------------------------------------




WHEREAS, on the Frisco Termination Date (as defined below), the Behringer
Property Management Agreement will automatically terminate as to the Frisco
Property and BH Frisco Square will thereupon become subject to the Lightstone
Property Management Agreement;
WHEREAS, on the Northpoint Termination Date (as defined below), the Behringer
Property Management Agreement will automatically terminate as to the Northpoint
Property and BH Northpoint will thereupon become subject to the Lightstone
Property Management Agreement;
WHEREAS, the Special Committee of the board of directors of the Company has
approved the execution, delivery and performance by the Company of this
Termination Agreement;
WHEREAS, the manager of BHOMS and the manager of BRES have approved the
execution, delivery and performance by BHOMS and BRES of this Termination
Agreement; and
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, the parties hereto hereby agree as follows:
1.Recitals; Capitalized Terms. The foregoing recitals are acknowledged to be
accurate and are incorporated herein by reference. Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the
Behringer Property Management Agreement.
2.Termination. REIT I, OP I, BH Cordillera, Chase Park, WCW and the Manager
hereby agree that the Behringer Property Management Agreement is terminated in
respect of the Terminated Properties as of the close of business on the date
hereof (the “Termination Date”) and thereupon shall be of no further force or
effect in respect of the Terminated Properties, subject to Lightstone and the
Company entering into the Lightstone Property Management Agreement.
Notwithstanding the foregoing, Section 7.3 of the Behringer Property Management
Agreement (except as contemplated by Section 6 of this Termination Agreement)
and Section 8.16 of the Behringer Property Management Agreement shall continue
in full force and effect, and the Manager shall continue to be entitled to
indemnification as contemplated by various provisions in the Behringer Property
Management Agreement as well as all fees and reimbursements of expenses and
other payments through the period prior to the Termination Date related to the
Terminated Properties in accordance with the Behringer Property Management
Agreement. Within 45 days of the Termination Date, the Manager shall submit to
the Company a final invoice for all unpaid fees and reimbursement of expenses in
respect of the period prior to the Termination Date related to the properties
for which property management services are then being terminated.
3.Frisco Required Consent Termination. BH Frisco Square and the Manager hereby
agree that the Behringer Property Management Agreement shall be automatically
terminated in respect of the Frisco Property as of the close of business on the
date of receipt (or waiver) of the Frisco Required Consent (the “Frisco
Termination Date”) and thereupon shall be of no further force or effect.
Notwithstanding the foregoing, Section 7.3 of the Behringer Property Management
Agreement (except as contemplated by Section 6 of this Termination Agreement)
and Section 8.16 of the Behringer Property Management Agreement shall continue
in full force and effect, and the Manager shall continue to be entitled to
indemnification as contemplated by various provisions in the Behringer Property
Management Agreement as well as all fees and reimbursements of expenses and
other payments in respect of the period through the Frisco Termination Date
related to the Frisco Property in accordance with the Behringer Property
Management Agreement. Within 45 days of


2
EAST\140686742.1

--------------------------------------------------------------------------------




the Frisco Termination Date, the Manager shall submit to the Company a final
invoice for all unpaid fees and reimbursement of expenses in respect of the
period prior to the Frisco Termination Date related to the Frisco Property.
4.Northpoint Required Consent Termination. BH Northpoint and the Manager hereby
agree that the Behringer Property Management Agreement shall be automatically
terminated in respect of the Northpoint Property as of the close of business on
the date of receipt (or waiver) of the Northpoint Required Consent (the
“Northpoint Termination Date”) and thereupon shall be of no further force or
effect. Notwithstanding the foregoing, Section 7.3 of the Behringer Property
Management Agreement (except as contemplated by Section 6 of this Termination
Agreement) and Section 8.16 of the Behringer Property Management Agreement shall
continue in full force and effect, and the Manager shall continue to be entitled
to indemnification as contemplated by various provisions in the Behringer
Property Management Agreement as well as all fees and reimbursements of expenses
and other payments in respect of the period prior to the Northpoint Termination
Date related to the Northpoint Property in accordance with the Behringer
Property Management Agreement. Within 45 days of the Northpoint Termination
Date, the Manager shall submit to the Company a final invoice for all unpaid
fees and reimbursement of expenses in respect of the period through the
Northpoint Termination Date related to the Northpoint Property.
5.Required Consent Covenants. Between the date hereof and the receipt (or
waiver) of the Frisco Required Consent and the Northpoint Required Consent:
a.    the Manager and its Affiliates shall use commercially reasonable efforts
to promptly obtain the Frisco Required Consent;
b.    REIT I and BH Frisco Square shall promptly cooperate as reasonably
requested by the Manager or its Affiliates to obtain the Frisco Required
Consent; provided, however, that the Company is not required to pay any consent
or other such fee in connection with obtaining the Frisco Required Consent
unless the Manager or its Affiliates agrees to reimburse the Company for such
fee;
c.    the Manager, REIT I and BH Northpoint agree that no efforts shall be made
to obtain the Northpoint Required Consent; and
d.    each of the Frisco Required Consent and the Northpoint Required Consent
may be waived in writing in the sole discretion of REIT I.
6.Covenant Not to Sue.
a.    Stratera and its subsidiaries, including the Manager (the “Stratera
Claimants”), hereby each irrevocably and perpetually covenant not to sue the
Company, its subsidiaries and its directors for any actions, causes of action,
suits, debts, accounts, covenants, liabilities, disputes, agreements, promises,
damages, judgments, executions, claims, and demands whatsoever in law or in
equity that the Stratera Claimants ever had, now have, or that any Stratera
Claimant or their respective successors and assigns hereafter can or may have,
arising under or pursuant to the Behringer Property Management Agreement and any
predecessor agreement thereto (the “Stratera Claims”); provided, however, that
the Stratera Claimants shall be entitled to pursue Stratera Claims in connection


3
EAST\140686742.1

--------------------------------------------------------------------------------




with (a) the rights and obligations set forth in this Termination Agreement and
(b) the rights and obligations which, pursuant this Termination Agreement,
survive the termination of the Behringer Property Management Agreement.
Notwithstanding the foregoing, the preceding covenant not to sue shall not apply
with respect to any claims brought against the Manager or its affiliates by a
person who is not an affiliate of the Company and its affiliates and the Manager
and its affiliates (“Third-Party Claims”) or by the Company or its affiliates
against the Manager or its affiliates in respect of a Third-Party Claim and, in
each case, the Manager may seek the indemnification as provided in the Behringer
Property Management Agreement, from the Company in connection therewith.
b.    For the avoidance of doubt, this Section 6 shall not apply to individuals
(that is, natural persons), which persons shall remain entitled to
indemnification and advancement pursuant to the Behringer Property Management
Agreement, the organizational documents of the Company, any other applicable
statute, law or agreement, to pursue any rights of contribution, and (for the
avoidance of doubt) shall remain entitled to assert cross-claims in connection
with any Third-Party Claim or otherwise protect against the same and shall
continue to enjoy all rights under applicable D&O Policies and other insurance
policies.
c.    The benefits, obligations and liabilities assumed under this Section 6
shall inure to and shall be binding upon the respective successors and permitted
assigns of the Stratera Claimants.
d.    The Stratera Claimants shall not sell, assign or otherwise transfer any
Stratera Claims or any right or interest therein.
7.Notice. For the avoidance of doubt, any required notices in respect of the
termination of the Behringer Property Management Agreement are hereby waived by
the parties.


8.Binding Effect. This Termination Agreement shall be binding upon the parties
hereto and their respective successors and assigns.


9.Governing Law. This Termination Agreement will be governed by, and construed
in accordance with, the laws of the State of Texas without regard to the
conflict of laws rules of such state, including all means of construction,
validity and performance.
10.Entire Agreement. This Termination Agreement contains the entire agreement
among the parties with respect to the transactions contemplated hereby, and
supersedes all prior agreements, written or oral, with respect thereto.
11.Counterparts. This Termination Agreement may be executed with counterpart
signature pages in one or more original counterparts, each of which when taken
together shall constitute one and the same original Agreement. Any signature
delivered by facsimile or by electronic transmission shall be deemed to be an
original signature hereto.


[SIGNATURE PAGE FOLLOWS]






4
EAST\140686742.1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Termination Agreement to be
executed as of the date first written above.


BEHRINGER HARVARD OPPORTUNITY
REIT I, INC.


By:     /s/ Steven J Kaplan    
Name:    Steven J. Kaplan
Title:    Non-Executive Chairman of the Board of Directors




BEHRINGER HARVARD OPPORTUNITY
OP I, LP


By:     BHO, Inc.,
its general partner


By:     /s/ Thomas P. Kennedy    
Name:    Thomas P. Kennedy
Title:    President




BEHRINGER HARVARD OPPORTUNITY
MANAGEMENT SERVICES, LLC


By:    Behringer Harvard Opportunity REIT I
Services Holdings, LLC,
its managing member
    
By:    Stratera Holdings, LLC,
its managing member
    
By:     /s/ Michael D. Cohen    
Name:    Michael D. Cohen
Title:    President




BEHRINGER HARVARD REAL ESTATE
SERVICES, LLC


By:     Harvard Property Trust, LLC,
its managing member


By:    /s/ Michael D. Cohen    
Name:    Michael D. Cohen
Title:    President




[Signature page to the Termination of Property Management and Leasing Agreement
I]


EAST\140686742.1

--------------------------------------------------------------------------------









BEHRINGER HARVARD NORTHPOINT LP


By:    Behringer Harvard Northpoint GP, LLC,
its general partner


By:     /s/ Thomas P. Kennedy    
Name:    Thomas P. Kennedy
Title:    President




BEHRINGER HARVARD CORDILLERA, LLC




By:    /s/ Thomas P. Kennedy    
Name:    Thomas P. Kennedy
Title:    President


CHASE PARK PLAZA HOTEL, LLC




By:    /s/ Thomas P. Kennedy    
Name:    Thomas P. Kennedy
Title:    President




WCW MULTIFAMILY HOLDINGS LLC




By:    /s/ Thomas P. Kennedy    
Name:    Thomas P. Kennedy
Title:    President




BEHRINGER HARVARD FRISCO SQUARE LP


By: BP-FS GP, LLC,
its general partner


By:     /s/ Thomas P. Kennedy    
Name:    Thomas P. Kennedy
Title:    President






[Signature page to the Termination of Property Management and Leasing Agreement
I]


EAST\140686742.1

--------------------------------------------------------------------------------







The undersigned joins in this Termination Agreement
solely for the purposes set forth in Sections 6 through 11.

STRATERA HOLDINGS, LLC




By:     /s/ Michael D. Cohen        
Title:    President








[Signature page to the Termination of Property Management and Leasing Agreement
I]


EAST\140686742.1